Murphy, P. J. (dissenting).
I would reverse and grant defendant New York City Housing Authority’s (NYCHA) motion for summary judgment dismissing the complaint.
Defendant-appellant NYCHA owns and operates a two-building housing complex called Gompers Houses on Pitt Street in lower Manhattan. Plaintiff-respondent Daniel Rodriguez, who formerly resided with his mother in the Gompers Houses, seeks damages from NYCHA for personal injuries he alleges as a result of being assaulted, robbed and viciously beaten by at least three unknown persons in the Parking Lot of Gompers Houses. This attack is alleged to have occurred shortly before midnight as respondent was taking a shortcut through the Parking Lot on his way back from a trip to the store. Appellant’s negligence is alleged to be the failure to repair a sodium vapor light that was provided to illuminate the Parking Lot. The record establishes that the NYCHA installed an automatic switch that would turn the lighting on from dusk to dawn. For purposes of this motion we accept plaintiff’s contention that the lot was provided with only one sodium vapor light, although the assistant superintendent of the complex testified that there were three lights. It should also be noted that the Parking Lot was not entirely dark because of nearby street lights. There is no evidence of a history of assaults in the Parking Lot. I would, therefore, hold that appellant’s failure to repair the light was not a proximate cause of plaintiff’s injuries. (See, Allen v New York City Hous. Auth., 203 AD2d 313; see also, Leyva v Riverbay Corp., 206 AD2d 150.)
Plaintiff testified at his deposition that as he was walking through the Parking Lot a large cloth was thrown over his head and he was pulled backward. His legs were struck by a pipe or similar object, and he was robbed of $3 and his outer jacket. Plaintiff testified that he did not at any time see his attackers, or where they came from.
There is no proof in the record that the lack of illumination was in any way a substantial causative factor in plaintiff’s assault. There is no indication that darkness provided his assailants with a hiding place they otherwise would not have had. Indeed, they may have walked up from behind or been hiding between cars where no amount of light would have forewarned plaintiff of their presence. Plaintiff contends that *335more illumination would have a deterrent value, but in my view this is too speculative a proposition on which to posit liability. As the Second Department held in Allen v New York City Hous. Auth. (supra), the causal connection between a failure to provide illumination and a criminal assault in an open-air public area is too attenuated to form the basis for recovery.
The majority relies on Loeser v Nathan Hale Gardens (73 AD2d 187), in which this Court stated in dicta that a jury could find negligence against a landlord for failure to repair exterior illumination in an open-air parking lot where a person is assaulted. The appeal in Loeser arose after a jury finding of negligence that we reversed on the ground of erroneous jury instructions. The jury verdict in Loeser was based in part on expert testimony that exterior illumination deters criminal activity.
In my view, a security expert’s opinion as to the deterrent effect of exterior illumination against armed robbery is of little weight. Expert testimony may be competent to describe the effect of locks, fences, barriers, guards or the like, but when it comes to the effect of such an intangible as lighting on the working of the criminal mind, any opinion is mere conjecture. As one court stated:
"Further it is one thing for an expert to testify concerning the mechanical devices such as locks, safes, fences, etc. which are designed to protect property by 'hardening the target,’ it is quite another for such expert to discuss deterring conduct such as rape, robbery or physical assaults.
"As one court has stated: ' "It is an easy matter to know whether a stairway is defective and what repairs will put it in order * * * but how can one know what measures will protect against the thug, the narcotic addict, the degenerate, the psychopath and the psychotic?” (Goldberg v. Housing Auth. of Newark (1962) 38 N. J. 578 [186 A.2d 291, at p. 297 * * *])’ ” (Noble v Los Angeles Dodgers, 168 Cal App 3d 912, 918, 214 Cal Rptr 395, 399).
As another California case stated: "Nor are we persuaded that the matter should go to the jury on the vague supposition that * * * even brighter lights might have deterred the assault. This theory has nothing to do with the creation of an opportunity to commit crime by providing a place of concealment. It is premised on the notion that the assailant’s psychological propensity for crime is affected by the quantity of light. *336It is a theory of mood lighting. If liability may be premised solely on this notion, proprietors will become the insurers of the safety of persons on their premises, subject only to the caprice of particular juries” (Constance B. v State, 178 Cal App 3d 200, 212, 223 Cal Rptr 645, 652; see also, Nola M. v University of S. Cal., 16 Cal App 4th 421, 431-432, 20 Cal Rptr 2d 97).
I would hold that there is no causal connection between NYCHA’s failing to repair the exterior illumination and plaintiff’s injuries. A person walking alone carrying a bag at around midnight in lower Manhattan is, unfortunately, as likely to be attacked and robbed on the sidewalk as in a parking lot. The dubious notion—in any event completely unsupported in the present record—that additional illumination would have deterred a roving gang bent on robbery is too tenuous to form a basis for recovery.
Ellerin and Kupferman, JJ., concur with Tom, J.; Murphy, P. J., and Williams, J., dissent in a separate opinion by Murphy, P. J.
Order, Supreme Court, New York County, entered February 2, 1994, affirmed, without costs.